United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Knoxville, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1566
Issued: March 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On July 16, 2019 appellant filed a timely appeal from a May 10, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the May 10, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left foot condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On February 14, 2019 appellant, then a 37-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she developed a stress fracture in her left foot due to
factors of her federal employment including excessive walking. She indicated that she first became
aware of the condition on July 1, 2017 and first attributed the condition to factors of her federal
employment on July 18, 2017. Appellant noted that she delayed filing her occupational disease
claim as she was told that she would be dismissed if she filed a claim within the first 90 days of
her employment. She stopped work on February 13, 2019.
In a July 18, 2017 report, Dr. James Engblom, a podiatrist, noted that appellant had begun
work at the employing establishment and walked several miles a day on concrete. He related that
appellant reported having some pain and swelling of the dorsum of the left foot since July 12, 2017.
Dr. Engblom reviewed anteroposterior, oblique, and lateral view x-rays of appellant’s left foot and
found some internal cortical changes to the distal and midshaft levels of metatarsals 2 and 3. He
diagnosed a stress fracture of the left foot and provided a referral for a pneumatic boot walker.
Dr. Engblom recommended that appellant use the pneumatic boot outside of work and rest as much
as possible.
In a March 4, 2019 narrative statement, appellant indicated that her foot pain began in
July 2017. She related that she was diagnosed with a stress fracture of the left foot on multiple
occasions despite wearing a walking boot. Appellant noted that as the walking boot was not
healing the stress fracture and as all other options had been exhausted, she was scheduled for
surgery. She alleged that her stress fracture of the left foot was caused by the excessive walking
required to perform her job function and duties. Appellant reported that she walked on concrete
as well as the hard floor of the employing establishment’s building for 8 to 12 hours a day up to 7
days a week.
In a development letter dated March 18, 2019, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. OWCP afforded appellant 30
days to submit the necessary evidence.
Thereafter, OWCP received appellant’s response to its development questionnaire dated
April 1, 2019. Appellant noted that she had been working as a mail handler since May 2017 and
that her employment duties required excessive walking. She also indicated that she had no left
foot injury or medical condition prior to her federal employment.
OWCP also received a series of medical reports. In an August 29, 2017 report,
Dr. Engblom noted appellant’s concern that she could not wear her walking boot at work for fear
of losing her position. He examined anteroposterior, oblique, and lateral view x-rays of appellant’s

2

left foot and found no acute interval changes. Dr. Engblom opined that appellant remained
symptomatic and again diagnosed a stress fracture of the left foot.
In a September 13, 2017 report, Dr. Zachary Jumper, a Board-certified diagnostic
radiologist, examined a magnetic resonance imaging (MRI) scan of appellant’s left foot. He
compared the MRI scan with August 29, 2017 x-rays of appellant’s left foot and found no fracture
line or full-thickness tendon tearing. Dr. Jumper indicated that no acute stress fracture was
observed.
In an October 9, 2017 report, Dr. Engblom reviewed anteroposterior, oblique, and lateral
view x-rays of appellant’s left foot and the September 13, 2017 MRI scan and found no obvious
stress fracture. He opined that appellant had an inferiorly positioned cuboid and instability of the
left foot joint. Dr. Engblom diagnosed cuboid subluxation syndrome of appellant’s left foot.
In an April 17, 2018 report, Dr. Engblom noted appellant’s complaints of increased pain in
her left foot. He reviewed an x-ray of appellant’s left foot and noted that it was unremarkable.
Dr. Engblom examined the cuboid, third metatarsal, and cuneiform of appellant’s left foot and
diagnosed a stress fracture of the left foot.
In a June 12, 2018 report, Dr. Engblom saw appellant for a recheck of her left foot stress
fracture. He examined x-rays of appellant’s left foot and indicated that it seemed to be improved.
Dr. Engblom noted that appellant currently had isolated pain to the fourth and fifth metatarsal
cuboid articulation.
In an August 17, 2018 report, Dr. Engblom noted appellant’s complaints of continued,
daily left foot pain. He reviewed x-rays of appellant’s left foot and found no discernable changes.
However, on examination Dr. Engblom noted that appellant had cuboid and third cuneiform pain
consistent with a stress reaction fracture. He advised appellant that surgery was likely the best
long-term option and discussed the procedure with her.
In a January 2, 2019 report, Dr. Engblom noted that appellant reported having constant left
foot pain with intermittent worsening. Appellant related that her left foot pain was keeping her up
at night and was causing her terrible pain at work. Dr. Engblom reviewed x-rays of appellant’s
left foot and found sclerosis to the dorsal margin of the cuboid when compared to prior studies.
He noted that the findings were consistent with a chronic stress reaction fracture to the cuboid and
third cuneiform of appellant’s left foot. Dr. Engblom further found distal stressing of the fourth
and fifth metatarsal cuboid joint and some increased sclerosis to the cuboid. He recommended
surgery if appellant remained symptomatic.
In a January 30, 2019 report, Dr. Engblom reported that he saw appellant to discuss
possible surgical intervention. He reviewed x-rays of her left foot and found increased sclerosis
to the margins of the third cuneiform, but no acute signs of fracture or advanced degenerative
changes. Dr. Engblom noted that appellant remained symptomatic. He informed her about the
possible benefits of surgery and discussed potential complications.
By decision dated May 10, 2019, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish a causal relationship between her left foot condition
and the accepted factors of her federal employment.
3

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9 Neither the mere fact
that a disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents, is sufficient to
establish causal relationship.10

3

Supra note 1.

4

E.W., Docket No. 19-1393 (issued January 29, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

20 C.F.R. § 10.115; E.S., Docket No. 18-1580 (issued January 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7
See T.L., Docket No. 18-0778 (issued January 22, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
8

J.F., Docket No. 18-0492 (issued January 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

10

E.W., supra note 4; Gary L. Fowler, 45 ECAB 365 (1994).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left foot
condition causally related to the accepted factors of her federal employment.
In support of her claim, appellant submitted a medical report from her treating podiatrist,
Dr. Engblom, dated July 18, 2017. Dr. Engblom diagnosed a stress fracture of the left foot and
indicated that she reported having pain and swelling in her left foot due to extensive walking.
Although he identified that appellant’s duties as a mail handler required her to walk several miles
per day on concrete, he failed to directly relate her stress fracture to the accepted factors of her
federal employment. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.11 The Board has held that a medical opinion must provide an explanation of how
specific employment factors physiologically caused or aggravated the diagnosed conditions.12
Without offering his own rationalized medical opinion explaining causal relationship, this report
from Dr. Engblom is insufficient to establish appellant’s claim.13
In his remaining medical reports, Dr. Engblom provided diagnoses and possible treatment
options related to appellant’s left foot condition. However, he did not offer an opinion on causal
relationship in any of these reports. As previously noted, medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.14 These reports are, therefore, insufficient to establish appellant’s claim.
Appellant also submitted a diagnostic imaging study in the form of a left foot MRI scan
report from Dr. Jumper dated September 13, 2017. The Board has held that a diagnostic study
lacks probative value on the issue of causal relationship as Dr. Jumper does not provide an opinion
on causal relationship between accepted employment factors and a claimant’s diagnosed
conditions.15 As such, this evidence is insufficient to establish appellant’s claim.
As appellant has not submitted rationalized medical evidence explaining the causal
relationship between her diagnosed left foot condition and the accepted factors of her federal
employment, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

11

L.C., supra note 5; Y.S., Docket No. 18-0366 (issued January 22, 2020); L.B., Docket No. 18-0533 (issued
August 27, 2018).
12

See A.P., Docket No. 18-1690 (issued December 12, 2019).

13

K.G., Docket No. 18-1598 (issued January 7, 2020); see A.B., Docket No. 16-1163 (issued September 8, 2017).

14

L.C., supra note 5; Y.S., Docket No. 18-0366 (issued January 22, 2020).

15

L.C., supra note 5; J.F., supra note 8.

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left foot
condition causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the May 10, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 6, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

